DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 and 18-21 are pending in this office action.
Claims 1, 9 and 16 have been amended.

Response to Arguments
Applicant’s arguments with respect to the amendment filed 1/4/2022 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 14-16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi (US 2012/0034917 A1) in view of Kazmi et al (US 2020/0187031 A1)  (hereinafter Kazmi031).
Regarding claim 1, Kazmi teaches a method for determining a spectrum to be used for a wireless in-cabin communication between a user equipment and a network node Kazmi: [0196], [0247], on-board communication between UE and network on board), the method comprising: 
obtaining flight information indicating a position of the aircraft (Kazmi: [0190]-[0193], the network obtain Subscriber (UE) travel plan information; the travel plan comprising UE itinerary or GNSS information, see also  [0196]-[0199], [0204]); 
determining one or more available spectrums based on a regulation on an allowed spectrum corresponding to the flight information at the position of the aircraft (Kazmi: [0196],[0204] determining regional frequency information/spectrum to use based on UE location; UE in an aircraft and spectrum used in an aircraft; see also [0241]-[0244]); and 
sending, to the user equipment and the network node, an instruction to use the one or more available spectrums for the wireless in-cabin communication corresponding to the flight information at the position of the aircraft (Kazmi: [0196], [0204], providing the regional frequency information to the UE for on-board communication with a network node based on location of the UE within an aircraft; see also [0159] where it is disclosed the regional frequency information is received from a another network node; see also [0241]-[0244]). 
Although Kazmi teaches on-board communication ([0243], [0246], on board network), Kazmi does not explicitly disclose spectrum for wireless in-cabin communication between user equipment and network node based on the regulations on the allowed spectrum.
Kazmi031: [0006]-[0010] allowed spectrum for in-cabin network with small cell network within the aircraft).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Kazmi by having spectrum for wireless in-cabin communication between user equipment and network node based on the regulations on the allowed spectrum as disclosed by Kazmi031 to provide seamless connectivity experience in-cabin (Kazmi031: [0006]).

Regarding claim 9, Kazmi teaches a component for determining a spectrum to be used for a wireless in-cabin communication between a user equipment and a network node which are located within an aircraft (Kazmi: [0159], [0196], [0247], on-board communication between UE and network on board; determination of regional frequency performed by network node), the component comprises a processor configured to: 
obtain flight information indicating a position of the aircraft (Kazmi: [0190]-[0193], the network obtain Subscriber (UE) travel plan information; the travel plan comprising UE itinerary or GNSS information, see also  [0196]-[0199], [0204]); 
determine one or more available spectrums based on a regulation on an allowed spectrum corresponding to the flight information at the position of the aircraft (Kazmi: [0196],[0204] determining regional frequency information/spectrum to use based on based location of UE in an aircraft and spectrum used in an aircraft; see also [0241]-[0244]); and 
send, to at least one of the user equipment and the network node, an instruction to use the one or more available spectrums for the wireless in-cabin communication corresponding to the flight information at the position of the aircraft (Kazmi: [0196], [0204], providing the regional frequency information to the UE for on-board communication with a network node based on location of the UE within an aircraft; see also [0159] where it is disclosed the regional frequency information is received from a another network node; see also [0241]-[0244]).
Although Kazmi teaches on-board communication ([0243], [0246], on board network), Kazmi does not explicitly disclose spectrum for wireless in-cabin communication between user equipment and network node based on the regulations on the allowed spectrum.
Kazmi031 teaches spectrum for wireless in-cabin communication between user equipment and network node based on the regulations on the allowed spectrum (Kazmi031: [0006]-[0010] allowed spectrum for in-cabin network with small cell network within the aircraft).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Kazmi by having spectrum for wireless in-cabin communication between user equipment and 

Regarding claim 16, Kazmi teaches a non-transitory machine-readable storage medium comprising program code which, when executed on a processor of a component for determining a spectrum to be used for a wireless in-cabin communication between a user equipment and a network node which are within an aircraft (Kazmi: [0159], [0196], [0247], on-board communication between UE and network node; determination of regional frequency performed by network node), is capable of causing the component to perform operations comprising:
obtaining flight information indicating a position of the aircraft (Kazmi: [0190]-[0193], the network obtain Subscriber (UE) travel plan information; the travel plan comprising UE itinerary or GNSS information, see also  [0196]-[0199], [0204]); 
determining one or more available spectrums based on a regulation on an allowed spectrum corresponding to the flight information at the position of the aircraft (Kazmi: [0196],[0204] determining regional frequency information/spectrum to use based on UE location; UE in an aircraft and spectrum used in an aircraft; see also [0241]-[0244]); and 
sending, to the user equipment and the network node, an instruction to use the one or more available spectrums for the wireless in-cabin communication corresponding to the flight information at the position of the aircraft (Kazmi: [0196], [0204], providing the regional frequency information to the UE for on-board communication with a network node based on location of the UE within an aircraft; see also [0159] where it is disclosed the regional frequency information is received from a another network node; see also [0241]-[0244]). 
Although Kazmi teaches on-board communication ([0243], [0246], on board network), Kazmi does not explicitly disclose spectrum for wireless in-cabin communication between user equipment and network node based on the regulations on the allowed spectrum.
Kazmi031 teaches spectrum for wireless in-cabin communication between user equipment and network node based on the regulations on the allowed spectrum (Kazmi031: [0006]-[0010] allowed spectrum for in-cabin network with small cell network within the aircraft).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Kazmi by having spectrum for wireless in-cabin communication between user equipment and network node based on the regulations on the allowed spectrum as disclosed by Kazmi031 to provide seamless connectivity experience in-cabin (Kazmi031: [0006]).
Regarding claims 2, 10 and 18, Kazmi teaches selecting a spectrum among the one or more available spectrums according to a spectrum selection policy (Kazmi: [0196], [0204], determining validity of the frequencies/policy and selecting the frequencies for use, see also [0161], [0167]). 
Regarding claims 3 and 11, Kazmi teaches wherein the flight information comprises at least one of a height of the aircraft and a geographical position (Kazmi: [0190]-[0193], the network obtain Subscriber (UE) travel plan information; the travel plan comprising UE itinerary or GNSS information/geographic position, see also [0196]-[0199], [0204]). 
Regarding claims 4 and 12, Kazmi teaches wherein the flight information further comprises at least one of: a speed, a direction, a flight area, a stage of the flight, and a level of the flight (Kazmi: [0190]-[0193], the network obtain Subscriber (UE) travel itinerary/stage of the flight). 
Regarding claims 7 and 14, Kazmi teaches wherein the spectrum selection policy defining a preferred spectrum corresponding to at least one of: an operator providing the wireless in-cabin communication, a roaming agreement, an aircraft type, a quality of experience, a capacity, redundancy, a spectrum used in a corresponding air-to-ground communication, and a stage of the flight when the flight information comprises the stage of the flight (Kazmi: [0143], [0191], [0204], frequency valid based on UE travel itinerary or based on registration/agreement or location; see also [0161]). 
Regarding claims 8 and 15, Kazmi teaches wherein the position of the aircraft comprises a future position of the aircraft, the method further comprises: predicting the future position based on the flight information, when the flight information comprises at least one of a height, a geographical position, a speed, a direction and a flight area of the aircraft (Kazmi: [0190]-[0191], [0195], [0199], frequency based on UE destination/future position). 
Regarding claim 21, Kazmi teaches wherein the position of the aircraft comprises a future position of the aircraft, in which the component to further perform operations comprising predicting the future position based on the flight information, when the flight information comprises at least one of a height, a geographical position, a speed, a direction and a flight area of the aircraft (Kazmi: [0190]-[0193], the network obtain Subscriber (UE) travel plan information; the travel plan comprising UE itinerary or GNSS information/geographic position, see also [0196]-[0199], [0204]). 


Claims 5, 6, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi (US 2012/0034917 A1) in view of Kazmi et al (US 2020/0187031 A1)  (hereinafter Kazmi031) in further view of Shams et al (US 2015/0316575 A1).
Regarding claims 5 and 19, Kazmi does not explicitly teach wherein the determining of the one or more available spectrums is further based on aircraft information. 
	Shams teaches wherein the determining of the one or more available spectrums is further based on aircraft information (Shams: [0032], frequency band of aircraft based on type of aircraft).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Kazmi wherein the determining of the one or more available spectrums is further based on aircraft 
Regarding claims 6, 13 and 20, Kazmi wherein the aircraft information comprises at least one of: an aircraft type, an aircraft identifier, an aircraft certification category, a fuselage RF shielding capability, and a noise floor capability (Shams: [0032], frequency band of aircraft based on type of aircraft). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478